Title: To Thomas Jefferson from Joel Barlow, 9 June 1807
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Phila. 9 June 1807—
                        
                        Captain OBrien has desired me to enclose to you this letter, think that perhaps it may be useful to the
                            public service in giving you information.
                        I have no personal knowledge of Mr. Davis. That little I have heard of him has not inspired me with
                            confidence in him. 
                  With great respect yr. obt. Sevt.
                        
                            Joel Barlow
                            
                        
                    